DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a pumping device, including: a barrel, the barrel further having a plurality of first positioning portions extending upward at a lateral side thereof near a bottom thereof; a cover, disposed on the barrel; a pumping mechanism, disposed on the cover; a positioning ring, detachably combined by two semi-ring bodies, the positioning ring being sleeved onto a portion that the cover and the barrel are connected so as to position the cover on the barrel to inhibit the cover from detaching from the barrel, the positioning ring having a plurality of second positioning portions; a plurality of posts, each of the posts connecting the positioning ring and the bottom of the barrel therebetween.  
 	The prior art fails to teach or suggest a pumping device with a positioning ring of a split ring design, the ring connecting the barrel to the cover.  In addition, the ring having second positioning portions that correlate to first positioning portions on the barrel to connect the positioning ring and the bottom of the barrel with posts located in the respective positioning portions.  For these reasons, in conjunction with the rest of the structure as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654